DETAILED ACTION
This office action is in response to an application filed 9/11/2020 wherein claims 1-12 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2011/0095910) in view of Ko et al. (US 2010/0321211) (hereinafter Ko).

In regard to claim 1, Takano discloses an image processing device [¶0017; parking assistance system... image processing controller] comprising: 
	an image acquisition section that acquires a captured image captured by an image capturing unit that images a periphery of a vehicle [¶0018;  camera devices 11, 12, 13, and 14 are formed of devices, as imaging devices, such as CCD (charge coupled devices) that are small and capable of capturing high quality images, for example... capture the entire 360-degree range around the vehicle... images captured with these camera devices 11, 12, 13, and 14 are supplied to the image processing controller 21]; 
	a position acquisition section that acquires a current position of the vehicle [¶0022; parking start position 41. ¶0059; parking assistance system allows the driver to determine as to which stage in the parking path the vehicle is currently located. Fig.4 through Fig.9; current position of the vehicle relative to the spot is known and displayed. ¶0057; driver to clearly grasp the frame lines actually drawn on the ground and the positional relationship between the vehicle and other vehicles located around the vehicle itself] and a target position to which the vehicle moves [¶0019; target parking position. ¶0022; vehicle is moved to the target parking position 44]; and 
	a control section that causes a display unit to display a synthesized image including a vehicle image showing the vehicle [¶0051; overhead image is generated by changing viewpoints of the images captured with the multiple camera devices 11, 12, 13, and 14 into the image captured from immediately above the vehicle under control of the image processing controller 21... on-board cameras 11, 12, 13, and 14 and the multiple images thus captured are joined to generate the overhead image viewed from above the vehicle. Fig.3; display (22) includes overhead image display region (31) displaying an overhead image containing the vehicle], and a periphery image representing the periphery of the vehicle [¶0020; the non-overhead image display region 32 displays an image captured with the camera device 11 located in front of the vehicle, an image captured with the camera device 14 located at the back of the vehicle, and the like. Fig.3; display (22) includes non-overhead image display region (32) displaying a view from one of the cameras] based on the captured image [¶0019-¶0020], wherein 
	the control section causes the synthesized image to be displayed by being enlarged [¶0019; image processing controller 21 can also generate another overhead image by partially enlarging the generated overhead image].
Takano does not explicitly disclose in accordance with at least one of a distance between the current position of the vehicle and the target position, or a period until the vehicle reaches the target position, the control section causes the synthesized image to be displayed by being enlarged more than when the target position is acquired. However Ko discloses
	a position acquisition section that acquires a current position of the vehicle and a target position to which the vehicle moves [¶0045; image processing unit 121 obtains a relative position of the current position of the vehicle 10 and the parking space. ¶0048-¶0051; vehicle-positioning unit 122 can use the yaw rate sensor 15 to obtain the yaw of the vehicle 10... vehicle-positioning unit 122 can obtain the relative position of the vehicle 10 and the parking space according to the longitudinal distance n and transverse distance m between the center of the vehicle and the center of the parking space and the travel distance of the vehicle 10... learn the position where the vehicle 10 exists in the surrounding map and the distance between the vehicle 10 and the parking space. ¶0047; image processing unit detects parking spaces and then automatically selects and designates a parking space with the select frame. Alternatively, the driver uses an input interface to manually select and designate a parking space with the select frame]; and
	a control section that causes a display unit [¶0028; processing unit 12 is electrically connected to the camera device 11, the display device 13] to display a synthesized image including a vehicle image showing the vehicle [¶0036; the image processing unit 121 integrates the points having identical characteristics of the first bird's eye view image 111 involving the first parked vehicle, the second bird's eye view image 112 involving the parking space, and the third bird's eye view image 113 involving the second parked vehicle into a composite bird's eye view surrounding map. ¶0042; integrating the bird's eye view images into a surrounding map, and presenting the surrounding map on a display device 13. Fig.2, Fig.4A, Fig.4D, Fig.6, Fig.8A, Fig.8B; surrounding map includes vehicle image of vehicle (10)] ... based on the captured image [¶0029; camera devices 11 are arranged on the external surface of the vehicle 10 to capture the images of the front, front left, front right, rear, rear left, and rear right areas of the vehicle 10... image processing unit 121 transforms the original images captured by the camera devices 11 into the bird's eye view images], 
	wherein in accordance with at least one of a distance between the current position of the vehicle and the target position [¶0049; vehicle-positioning unit 122 can obtain the relative position of the vehicle 10 and the parking space according to the longitudinal distance n and transverse distance m between the center of the vehicle and the center of the parking space and the travel distance of the vehicle 10], or a period until the vehicle reaches the target position, the control section causes the synthesized image to be displayed by being enlarged more than when the target position is acquired [¶0050-¶0051; vehicle-positioning unit 122 determines the relative position of the vehicle and the parking space according to the values of m and n. When the values of m and n are greater, the magnification of the surrounding map is reduced. In other words, the value of ZBV in the bird's eye view transformation equation (3) is decreased to contract the coverage of the vision field and make the display device 13 present the surrounding map of the entire environment... When the values of m and n are smaller, the magnification of the surrounding map is raised... learn the position where the vehicle 10 exists in the surrounding map and the distance between the vehicle 10 and the parking space. The image processing unit 121 adjusts the coverage of the vision field of the surrounding map according to the relative position between the vehicle 10 and the parking space, wherein the magnification of the surrounding map is inverse proportional to the relative position. ¶0046; When the driver intends to park in the parking space appearing in the surrounding map, he uses a select frame to designate the parking space. Fig.8A and Fig.8B; the image region is enlarged as the vehicle goes from a first position further from the parking spot (8A) to a position closer to the parking spot (8B)].

	Specifically, Takano discloses a device for assisting a user in parking a vehicle. Cameras mounted on the vehicle capture images of the vehicle's surroundings. As shown in Fig.3, a display (22) displays an overhead view image (31) and a camera view image (32). The overhead view image is generated by converting the captured images to an overhead perspective and combining said images (thus generating a "synthesized image") and the camera view image shows the periphery of the vehicle. The system determines the position of the vehicle as well as a target parking space and generates various display information for directing the vehicle's driver to the target parking space wherein the display information is superimposed on the overhead image. Although Takano discloses that the overhead image can be enlarged in ¶0019, Takano does not explicitly disclose that this enlarging is based on a distance between the vehicle and the parking spot or a period until the vehicle reaches the parking spot. 
	Ko, like Takano discloses a system for assisting a user in parking a vehicle into a target parking spot. Like Takano, captured images from vehicle cameras are converted to generate bird's eye view images and combined to generate a "surrounding map" showing the environment around the vehicle (similar to the overhead image of Takano). The surrounding map is displayed to a user. Also like Takano, the current position of a vehicle relative to the target parking is determined. As noted in ¶0049 and shown in Fig.6, the distance from the vehicle to the target spot are determined and as cited above, the distances are used to determine a magnification amount for the adjusting the displayed surrounding map. The user (or system) can designate a target parking spot in the surrounding map and as the vehicle moves closer to said target spot, the system increases the magnification (enlarges) the surrounding map. As disclosed 

In regard to claim 5, Takano in view of Ko discloses the image processing device according to claim 1. Takano further discloses, 
	wherein in accordance with a relative angle between the vehicle and the target position, the control section causes a rotatable direction indicator that indicates a direction in which the target position is present with respect to the vehicle image to be superimposed and displayed on a position related to the vehicle image [¶0029-¶0030; image processing controller 21 may generate information on ideal tire turning angle lines 61 showing an ideal tire turning angle to lead the vehicle to the reverse movement start position 42 and information on tire turning angle association lines 62 showing a tire turning angle associated with the steering operation so as to display these lines on the overhead image as shown in FIG. 6... image processing controller 21 may depict the turning angle of the steering wheel by displaying a trajectory of an angle of a front end of the vehicle or an icon such as an arrow. ¶0053; display the tire turning angle association lines showing the tire turning angle associated with the steering operation and the ideal tire turning angle lines showing the ideal tire turning angle to lead the vehicle to the target stop position to which the vehicle is supposed to move next as the parking trajectory lines... driver can clearly grasp the target stop position to which the vehicle is supposed to move next and an amount of the steering operation. ¶0019;  image processing controller 21 draws following positions, lines, and the like for parking in a superposed manner on the generated overhead image].

In regard to claim 6, Takano in view of Ko discloses the image processing device according to claim 1. Takano further discloses, 
	wherein in accordance with an advancing azimuth of the vehicle, the control section causes a rotatable direction indicator that indicates a direction in which the target position is present with respect to the vehicle image to be superimposed and displayed on a position related to the vehicle image [¶0033-¶0034; display 22 displays the frame line of the target stop position to which the vehicle is supposed to move next, the steering association lines, and the ideal path indicating lines by using the predetermined marks during the forward movement of the vehicle. Meanwhile, in the second step, during the reverse movement of the vehicle, the display 22 displays the frame line of the target stop position to which the vehicle is supposed to move next, the steering association lines, and the ideal path indicating lines by using the marks different from those used during the forward movement of the vehicle... parking assistance system allows the driver to clearly grasp the information to assist parking such as distinction between the forward movement and the reverse movement or how much the steering wheel is operated. ¶0019;  image processing controller 21 draws following positions, lines, and the like for parking in a superposed manner on the generated overhead image].
	As disclosed by Takano based on the position/angle of the vehicle relative to the target spot, various indicators such as tire lines, steering association lines, arrows, target parking position lines (all "rotatable direction indicators" as they rotate depending on position data), etc. are generated and superimposed on the displayed overhead image. Additionally Takano discloses that the indicators are generated differently based on the direction the vehicle is travelling (i.e. the "advancing azimuth"). 

In regard to claim 12, Takano in view of Ko discloses the image processing device according to claim 1. Takano in view of Ko further discloses, 
	wherein the synthesized image is a bird's-eye view image viewing the vehicle image and the periphery image from above [Takano ¶0018-¶0020. Ko ¶0029. Ko Fig.2, Fig.4A, Fig.8A, Fig.8B].
	See claim 1 for motivation to combine. 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2011/0095910) in view of Ko et al. (US 2010/0321211) (hereinafter Ko) in view of Sunohara et al. (US 2018/0281681) (hereinafter Sunohara) cited in the IDS filed 9/11/2020.

In regard to claim 2, Takano in view of Ko discloses the image processing device according to claim 1. Neither Takano nor Ko explicitly disclose, wherein the control section enlarges the synthesized image with a position shifted from a center of the vehicle image displayed in the synthesized image as an enlargement base point. However Sunohara discloses,
	wherein the control section enlarges the synthesized image with a position shifted from a center of the vehicle image displayed in the synthesized image as an enlargement base point [¶0160-¶0161; display controller 43 b enlarges the bird's-eye view video B when generating the bird's-eye view video B obtained by inclining the bird's-eye view video B, which is generated by the bird's-eye view video generator 43 a... center line LA of the virtual vehicle image A has an inclination against the centerline LF of the frame F in the bird's-eye view video B and the bird's-eye view video B is displayed in an enlarged manner. ¶0164; display controller 43 b generates the bird's-eye view video B obtained by shifting the bird's-eye view video B in a direction different from the direction in which the vehicle 100 turns].
	Sunohara discloses that composite bird's eye view images (like Takano and Ko) can be offset and scaled relative to a variety of parameters. As shown in Fig.33 for example, the center line (LF) is shifted from vehicle center (C) and used as a center point for scaling the image. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Takano in view of Ko with the scaling shifted from a center as disclosed by Sunohara in order to ensure a driver can properly check their surroundings in a turning direction [Sunohara ¶0161-¶0162]. As disclosed by Sunohara, enlarging and displaying bird's eye view images shifted based on vehicle parameters allows for improved viewing of regions important to a driver during a turning operation. 

In regard to claim 3, Takano in view of Ko in view of Sunohara discloses the image processing device according to claim 2. Takano in view of Ko in view of Sunohara further discloses, 
	wherein in accordance with a relative angle between the vehicle and the target position, the control section enlarges the synthesized image [Ko ¶0050-¶0051; image processing unit 121 adjusts the coverage of the vision field of the surrounding map according to the relative position between the vehicle 10 and the parking space, wherein the magnification of the surrounding map is inverse proportional to the relative position. Sunohara ¶0124-¶0125; information about the surroundings of the vehicle 100 includes the obstacle information about the obstacle X around the vehicle 100 and the map information containing road widths of roads around the vehicle 100. More specifically, the surroundings information acquisition unit 44 acquires vehicle information that is output by the obstacle detector 109 or the map information storage 10] with a position shifted from the center of the vehicle image toward a direction in which the target position is present as the enlargement base point [Sunohara ¶0160-¶0161; display controller 43 b enlarges the bird's-eye view video B when generating the bird's-eye view video B obtained by inclining the bird's-eye view video B, which is generated by the bird's-eye view video generator 43 a... center line LA of the virtual vehicle image A has an inclination against the centerline LF of the frame F in the bird's-eye view video B and the bird's-eye view video B is displayed in an enlarged manner. ¶0164; display controller 43 b generates the bird's-eye view video B obtained by shifting the bird's-eye view video B in a direction different from the direction in which the vehicle 100 turns].
	See claims 1 and 2 for motivations to combine. 

In regard to claim 4, Takano in view of Ko in view of Sunohara discloses the image processing device according to claim 2. Takano in view of Ko in view of Sunohara further discloses, 
	wherein in accordance with an advancing azimuth of the vehicle, the control section enlarges the synthesized image [Ko ¶0039; direction where the vehicle 10 is advancing (Step S52). Ko ¶0049;  vehicle-positioning unit 122 can obtain the relative position of the vehicle 10 and the parking space according to the longitudinal distance n and transverse distance m between the center of the vehicle and the center of the parking space and the travel distance of the vehicle 10. Sunohara ¶128; move of the vehicle 100 in the turning direction is estimated and information to note when moving the vehicle 100 in the turning direction is present around the vehicle 100 based on the surroundings information that is acquired by the surroundings information acquisition unit 44 and according to the vehicle information that is acquired by the vehicle information acquisition unit 42, the display controller 43 b generates the bird's-eye view video B inclined such that a side-surface front P1 of the virtual vehicle image A on an outer-wheel side with respect to the turning direction is positioned on an upper side. For example, when turning right or left, the vehicle 100 moves in the turning direction] with a position shifted from the center of the vehicle image toward the advancing azimuth of the vehicle as the enlargement base point [Sunohara ¶0160-¶0161; display controller 43 b enlarges the bird's-eye view video B when generating the bird's-eye view video B obtained by inclining the bird's-eye view video B, which is generated by the bird's-eye view video generator 43 a... center line LA of the virtual vehicle image A has an inclination against the centerline LF of the frame F in the bird's-eye view video B and the bird's-eye view video B is displayed in an enlarged manner. ¶0164; display controller 43 b generates the bird's-eye view video B obtained by shifting the bird's-eye view video B in a direction different from the direction in which the vehicle 100 turns].
	See claims 1 and 2 for motivations to combine.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2011/0095910) in view of Ko et al. (US 2010/0321211) (hereinafter Ko) in view of Kriel et al. (US 2015/0232125) (hereinafter Kriel).

In regard to claim 7, Takano in view of Ko discloses the image processing device according to claim 5. Neither Takano nor Ko explicitly disclose wherein as the vehicle approaches the target position, the control section changes a display transmittance of the direction indicator such that the display transmittance becomes higher. However Kriel discloses,
	wherein as the vehicle approaches the target position [¶0033; position of the second machine 106 with respect of the first machine 104. For example, as the first machine 104 moves closer to the second machine 106], the control section changes a display transmittance of the direction indicator such that the display transmittance becomes higher [¶0033; as the first machine 104 moves closer to the second machine 106, the tapering thickness T1, T2 of the first line 408 and/or the second line 410 respectively may reduce. Further, as the first machine 104 may move away from the second machine 106, the tapering thickness T1, T2 of the first line 408 and/or the second line 410 may increase or vice versa. ¶0035; controller 302 is configured to change an appearance of at least one of the first line 408, the second line 410, the third line 502 and/or the fourth line 504 based on the determined position of the second machine 106 with respect to the first machine 104...  based on the determined position of the first machine 104 with respect to the second machine 106, parameters including, but not limited to, a color, a line font, a brightness, a transparency level and a dimension of the first line 408, the second line 410, the third line 502 and/or the fourth line 504 may change. Fig.5 through Fig.8].
	Kriel also discloses a parking assistance system for vehicles. Various adaptably lines representing where a first vehicle needs to move relative to a target position next to a second vehicle are generated and displayed (direction indicators). As noted above and shown in the Figures, the lines change as the first vehicle gets closer to the target position and specifically get less noticeable. The disclosed embodiments show lines tapering/narrowing as the vehicle gets closer to the target position, but as noted in ¶0035 and ¶0047 the reduction in line size is just an example and transparency level (i.e. "transmittance") of the lines may change too. Thus one of ordinary skill in the art would readily recognize that as Kriel discloses the parameter can be transparency level instead of line thickness wherein the visibility of the lines are reduced as the vehicle approaches the target, Kriel discloses the transparency can be increased as the vehicle approaches its target. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Takano in view of Ko with the changing of transparency as disclosed by Kriel in order to assist an operator in aligning a vehicle with a parking spot with reduced distractions [Kriel ¶0004-¶0007, ¶0034-¶0035, ¶0047]. As disclosed by Kriel, adapting the indicators as the vehicle approaches the target can provide visual assistance to an operator and improved understanding of the vehicle relative to the environment. Additionally one of ordinary skill in the art would appreciate adapting the visibility of the directional lines can assist an operator in understanding the environment relative to the vehicle. 

Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2011/0095910) in view of Ko et al. (US 2010/0321211) (hereinafter Ko) in view of Kamiyama (US 2018/0327028).

In regard to claim 8, Takano in view of Ko discloses the image processing device according to claim 5. Neither Takano nor Ko explicitly disclose, wherein when the distance to the target position with respect to the vehicle image is equal to or less than a predetermined value, the control section causes a stop indicator that implies stopping the vehicle at the target position to be displayed. However Kamiyama discloses,
	wherein when the distance to the target position with respect to the vehicle image is equal to or less than a predetermined value, the control section causes a stop indicator that implies stopping the vehicle at the target position to be displayed [¶0083-¶0087; controller 11 determines whether or not own vehicle V has approached the stop position. For example, when an approaching distance of own vehicle V to the stop position is about 1.0 m, it is determined that own vehicle V has approached the stop position. When own vehicle V has approached the stop position (“YES” in step S203), a process of step S204 starts... when own vehicle V approaches the backward movement start position (stop position) to some extent, stop icon I3 appears for the first time].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Takano in view of Ko with the only displaying a stop indicator when a vehicle is close to a stop position as disclosed by Kamiyama in order to ensure a driver doesn't focus only on the stop position and parking guidance and thus "the driver can sufficiently watch surrounding obstacles not displayed, whereby the safety is improved." [Kamiyama ¶0083-¶0090]. As disclosed by Kamiyama, displayed icons such as stop indicators can distract a driver and thus only displaying them after the vehicle has sufficiently approached a stop location can improve driver awareness and overall safety. 

In regard to claim 9, Takano in view of Ko in view of Kamiyama discloses the image processing device according to claim 8. Takano in view of Ko in view of Kamiyama further discloses, 
[Kamiyama ¶0087; stop icon I3 is displayed, a display color or transparency may be changed such that the visibility thereof is gradually improved according to an approaching state of own vehicle V toward the stop position. Specifically, it is possible to change the icon from a less visible mode (pale color display, high transparency) to an easily visible mode (deep color, low transparency) as the approaching distance becomes closer. It is also possible to inform the approaching state of the own vehicle].
	See claim 8 for motivation to combine. 

In regard to claim 11, Takano in view of Ko in view of Kamiyama discloses the image processing device according to claim 8. Takano in view of Ko in view of Kamiyama further discloses, 
	wherein when displaying the stop indicator, the control section changes a type of the stop indicator between when the target position is a final target position and when the target position is an intermediate target position set in the course of moving toward the final target position [Kamiyama ¶0087; stop icon I3 is displayed, a display color or transparency may be changed such that the visibility thereof is gradually improved according to an approaching state of own vehicle V toward the stop position. Specifically, it is possible to change the icon from a less visible mode (pale color display, high transparency) to an easily visible mode (deep color, low transparency) as the approaching distance becomes closer. It is also possible to inform the approaching state of the own vehicle].
	The examiner notes that as one of ordinary skill in the art would readily recognize that the less visible mode has a pale color display and the easily visible mode has a deep color display, these are different types of indicators. See claim 8 for motivation to combine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2011/0095910) in view of Ko et al. (US 2010/0321211) (hereinafter Ko) in view of Kamiyama (US 2018/0327028) in view of Kriel et al. (US 2015/0232125) (hereinafter Kriel).

In regard to claim 10, Takano in view of Ko in view of Kamiyama discloses the image processing device according to claim 9. Takano in view of Ko in view of Kamiyama further discloses, 
	wherein the control section performs a switching of an indicator display from the direction indicator to the stop indicator [Kamiyama ¶0085-¶0087; controller 11 determines whether or not own vehicle V has approached the stop position. For example, when an approaching distance of own vehicle V to the stop position is about 1.0 m, it is determined that own vehicle V has approached the stop position... when own vehicle V approaches the backward movement start position (stop position) to some extent, stop icon I3 appears for the first time. Takano ¶0048;  image processing controller 21 is preferably configured to display the frame line of the target parking position 44 on the display 22 only for a predetermined period of time and then to delete the frame line] by ... changing the display transmittance of the stop indicator to be lower as the vehicle approaches the target position [Kamiyama ¶0087; After stop icon I3 is displayed, a display color or transparency may be changed such that the visibility thereof is gradually improved according to an approaching state of own vehicle V toward the stop position. Specifically, it is possible to change the icon from a less visible mode (pale color display, high transparency) to an easily visible mode (deep color, low transparency) as the approaching distance becomes closer].
	See claim 8 for motivation to combine. Neither Takano nor Ko nor Kamiyama explicitly disclose changing a display transmittance of the direction indicator. However Kriel discloses,
	wherein the control section performs a switching of an indicator display from the direction indicator to the stop indicator [Fig.7, Fig.8; switching disclose of directional lines 408 to display lines including stop lines 504 and 502. ¶0034; third line 502 may be indicative of a rear edge of the first machine 104. The fourth line 504 may be indicative of a docking limit associated with the second machine 106. The docking limit is indicative of a reversing limit associated with the loading location 202 up to which the first machine 104 requires to be backed up for positioning the first machine 104 at the loading location 202] and by changing a display transmittance of the direction indicator to be higher [¶0033; as the first machine 104 moves closer to the second machine 106, the tapering thickness T1, T2 of the first line 408 and/or the second line 410 respectively may reduce. Further, as the first machine 104 may move away from the second machine 106, the tapering thickness T1, T2 of the first line 408 and/or the second line 410 may increase or vice versa. ¶0035; controller 302 is configured to change an appearance of at least one of the first line 408, the second line 410, the third line 502 and/or the fourth line 504 based on the determined position of the second machine 106 with respect to the first machine 104...  based on the determined position of the first machine 104 with respect to the second machine 106, parameters including, but not limited to, a color, a line font, a brightness, a transparency level and a dimension of the first line 408, the second line 410, the third line 502 and/or the fourth line 504 may change. Fig.5 through Fig.8].
	See claim 7 for elaboration on Kriel. Additionally Kriel discloses in Fig.7 through Fig.8 transitioning from indicators which are directional only to indicators indicating stop positions. Thus Kriel discloses "switching of an indicator display from the direction indicator to the stop indicator". It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Takano in view of Ko in view of Kamiyama with the changing of transparency as disclosed by Kriel in order to assist an operator in aligning a vehicle with a parking spot with reduced distractions [Kriel ¶0004-¶0007, ¶0034-¶0035, ¶0047]. As disclosed by Kriel, adapting the indicators as the vehicle approaches the target can provide visual assistance to an operator and improved understanding of the vehicle relative to the environment. Additionally one of ordinary skill in the art would appreciate adapting the visibility of the directional lines can assist an operator in understanding the environment relative to the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 25, 2021